UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 5, 2011 NPC International, Inc. (Exact name of registrant as specified in its charter) Kansas (State or other jurisdiction of incorporation) 333-138338 (Commission File Number) 48-0817298 (I.R.S. Employer Identification No.) 7300 West 129th Street Overland Park, Kansas 66213 (Address of principal executive office)(Zip Code) (913) 327-5555 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Susan G. (Dechant) Cook has informed NPC International, Inc. (the "Company") that she intends to resign as Vice President of Administration and Chief Accounting Officer of the Company after the completion of the previously disclosed proposed acquisition of the Company’s parent company, NPC Acquisition Holdings, LLC, by NPC International Holdings, Inc. Ms. Cook informed the Company that her notice of intent to resign was not the result of any disagreements with the Company with respect to the Company's operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. NPC INTERNATIONAL, INC. By: /s/ Troy D. Cook Troy D. Cook Executive Vice President-Finance and Chief Financial Officer Date:December 5, 2011
